United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1602
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Janice L. Hankey,                       *    [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                         Submitted: September 5, 2002
                             Filed: September 10, 2002
                                  ___________

Before McMILLIAN, BOWMAN, and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.

       Janice Hankey appeals the district court’s1 revocation of her probation and
imposition of a 70-month term of imprisonment. On appeal, she argues that there was
insufficient evidence to revoke her probation and that the district court erred in
imposing a sentence in excess of the Guidelines imprisonment range recommended
by the Chapter 7 policy statement. After careful review of the record, we affirm.




      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
      The district court did not abuse its discretion in revoking Hankey’s probation,
because the undisputed evidence at the revocation hearing showed that she had failed
to comply with her probation conditions. See United States v. Leigh, 276 F.3d 1011,
1012 (8th Cir. 2002) (per curiam) (standard of review); United States v. Goeller, 807
F.2d 749, 751 (8th Cir. 1986). Further, the district court did not err in sentencing
Hankey to 70 months imprisonment, because this sentence was within the range of
sentences that initially could have been imposed. See U.S.S.G. Ch.7, Pt.A(2)(a);
United States v. Iversen, 90 F.3d 1340, 1345 (8th Cir. 1996).

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-